t c summary opinion united_states tax_court jennifer m dulaney petitioner and walter dulaney intervenor v commissioner of internal revenue respondent docket no 26364-08s filed date jennifer m dulaney pro_se walter dulaney pro_se d’aun e clark for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to the joint_and_several income_tax liabilities arising from the and joint federal_income_tax returns filed by petitioner and walter dulaney intervenor those liabilities arose from deficiencies assessed in due course following the issuance of a notice_of_deficiency for each year according to respondent petitioner is not entitled to relief under sec_6015 c or f because she knew or had reason to know of the items giving rise to the deficiency for each year intervenor joins with respondent in opposition to petitioner’s claim for sec_6015 relief background some of the facts have been stipulated and are so found at the time the petition was filed petitioner and intervenor resided at separate addresses in florida petitioner and intervenor were married in they separated in and were divorced in date for the most part petitioner was not employed outside of the home during the early years of her marriage to intervenor in she enrolled in college in she graduated with an associate’s degree following her graduation she was hired by martin memorial medical center as a registered respiratory therapist and was so employed during and at all times relevant intervenor was employed as a firefighter during their marriage petitioner was responsible for handling the family finances she and intervenor maintained two joint checking accounts one with bank of america and one with washington mutual bank from which petitioner paid most if not all of the household expenses and into which her salary and intervenor’s salary were directly or otherwise deposited among other things petitioner maintained receipts for household expenditures prepared ledgers recording those expenditures reviewed the monthly bank statements reconciled the checkbook balances with the balances shown on the bank statements and otherwise maintained the family’s records for income_tax purposes petitioner and intervenor routinely filed joint federal_income_tax returns during their marriage although petitioner maintained organized and provided various records used to prepare their joint_return for each year she did not directly participate in the preparation of any of those returns including the joint returns filed for and the joint_return was prepared by an income_tax_return_preparer intervenor prepared and electronically filed the return petitioner’s income during and obligated her to file a federal_income_tax return for each of those years the joint_return for each year here in issue includes a schedule a itemized_deductions on which the deductions for the following expenses are claimed medical and dental expenses taxes home mortgage interest gifts to charity tax preparation fees other expenses and unreimbursed employee business_expenses relating to intervenor’s employment as a firefighter only respondent determined and in due course assessed deficiencies in petitioner and intervenor’s federal income taxes for and as best can be determined from the record those deficiencies were attributable to the disallowance of various deductions claimed on each of those returns in connection with their divorce in date petitioner and intervenor entered into a mediated settlement agreement the agreement the agreement provides that the marital 2it is unclear whether petitioner reviewed either return it is clear that she provided information necessary for the preparation of each return and that she consented albeit reluctantly for to the returns’ being prepared and filed on her behalf 3the record does not specifically identify which deductions were disallowed 4the date of the agreement cannot be determined it is also unclear whether the entire agreement has been placed into the record residence was to be sold and the net_proceeds split equally between petitioner and intervenor and it also addresses and resolves a variety of issues that typically arise when a marriage is terminated by divorce as best we can determine from what has been submitted the agreement is silent regarding the allocation of existing potential or expected federal_income_tax liabilities arising from the and joint returns on date petitioner timely submitted a form_8857 request for innocent spouse relief request for relief requesting relief pursuant to subsections b c and f of sec_6015 for the years and discussion in general married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election for a year each spouse is jointly and severally liable for the entire federal_income_tax liability assessed for that year whether as reported on the joint_return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs subject_to various conditions and in a variety of ways set forth in sec_6015 an individual who has made a joint_return with his or her spouse for a year may seek relief from the joint_and_several_liability arising from that joint_return three types of relief are available under sec_6015 in general subsection b provides full or apportioned relief from joint_and_several_liability subsection c provides proportionate tax relief to divorced or separated taxpayers and subsection f provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c except as provided in sec_6015 the burden_of_proof is upon the taxpayer to establish entitlement to sec_6015 relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir a sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts if as relevant here and among other requirements the requesting spouse establishes there is an understatement_of_tax on the return which is attributable to erroneous items of the nonrequesting spouse sec_6015 see alt v commissioner supra pincite the parties have not specified and we are unable to divine what the erroneous items attributable to intervenor are for either year in issue although the relevant returns have been provided neither notice_of_deficiency has respondent’s opening statement suggests that the deficiency for each year results from the disallowance of all of the itemized_deductions claimed on the joint_return for each of those years but evidence informs us that statements made during an opening statement do not constitute evidence furthermore the only evidence on the point petitioner’s testimony does nothing more than demonstrate the uncertainty regarding what deductions were disallowed for either year because we cannot tell what the erroneous items for either year were we can hardly find which if any of those items were attributable to intervenor and not to petitioner without such a fundamental finding petitioner’s request for relief under sec_6015 for and fails even before and without considering respondent’s contention that she knew or had reason to know of the understatement for each year petitioner is not entitled to relief under sec_6015 for either year in issue b sec_6015 subject_to a variety of conditions sec_6015 permits an individual to elect to limit the liability arising from a joint federal_income_tax deficiency to the portion of the deficiency that is properly allocable to the electing individual under sec_6015 125_tc_211 barnes v commissioner tcmemo_2004_ sec_1_6015-3 income_tax regs in general an item that gives rise to a deficiency on a joint federal_income_tax return will be allocated to the individuals who filed the joint_return in the same manner as that item would have been allocated had those individuals filed separate returns sec_6015 see also sec_1_6015-3 income_tax regs at least as between petitioner and respondent it appears that petitioner has provided information that shows the portion of the deficiency for each year that is allocable to her see sec_6015 petitioner’s request for relief apparently included an attachment that contained such an allocation for each year but that attachment has not been provided to the court because respondent has not challenged petitioner’s allocation of the deficiency for either year we assume without finding that the allocation was acceptable to respondent and we turn our attention to respondent’s contention that petitioner is not entitled to relief under sec_6015 for either year because she had actual knowledge of the items giving rise to the portion of the deficiency allocable to intervenor the burden of proving petitioner’s actual knowledge rests with respondent see sec_6015 sauce for the goose is sauce for the gander the american heritage dictionary of idiom sec_557 as previously discussed the lack of evidence regarding the items giving rise to the deficiency constrained us to find that petitioner failed to meet her burden of proving entitlement to sec_6015 relief the same lack of evidence constrains us to find that respondent has failed to meet his burden_of_proof under sec_6015 after all if we cannot tell from the record what the items giving rise to the deficiency for each year were we can hardly find that petitioner had actual knowledge of any of those items because petitioner has otherwise satisfied the requirements of sec_6015 she is entitled to relief under that section we leave it to the parties’ rule_155_computations to reflect the application of sec_6015 to such relief see sec_6015 c sec_6015 relief under sec_6015 is available to a taxpayer if relief is not available to such individual under subsection b or c of sec_6015 sec_6015 because we find that petitioner is entitled to relief under sec_6015 we need not consider whether petitioner is entitled to relief under sec_6015 to reflect the foregoing decision will be entered under rule
